          Case 1:20-cr-00314-GHW Document 29 Filed 08/18/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/18/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :         1: 20-cr-314-GHW
                                                              :
 ETHAN PHELAN MELZER,                                         :             ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

                 Upon the application of the defendant, ETHAN PHELAN MELZER, by and

through his attorneys, JENNIFER E. WILLIS and JONATHAN MARVINNY, Federal Defenders

of New York, and with the consent of the Government, by and through AUDREY STRAUSS,

Acting United States Attorney, MATTHEW HELLMAN, Assistant United States Attorney, of

counsel, it is hereby ORDERED that the pretrial conference in this case is continued from August

20, 2020 to August 31, 2020 at 9:00 a.m.

                 The Court finds that the ends of justice served by granting a continuance outweigh

the best interests of the public and the defendant in a speedy trial because it will permit the

defendant and his counsel additional time to review discovery. Accordingly, it is further

ORDERED that the time from the date of this order through August 31, 2020 is hereby excluded

under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).

                 SO ORDERED.

Dated: August 18, 2020
New York, New York                                           __________________________________
                                                                     GREGORY H. WOODS
                                                                    United States District Judge
